Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Canada on February 23, 2018 and June 26, 2018.  It is noted, however, that applicant has not filed a certified copy of the CA 2 996 172 and CA 3 009 381 applications as required by 37 CFR 1.55.

Election/Restrictions
Claims 6, 10-13, 15-17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.

Drawings
The drawings are objected to because they fail to comply with 37 CFR 1.84(l) because every line, number, and letter is not durable, clean, black sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, the weight of all lines and letters is not heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a width of the frame” on line 4 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the width of the frame set forth above or is attempting to set forth another width in addition to the one set forth above.  Recitations such as “adjacent top side of the window opening” on lines 13 and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 1 026 659.  DE 1 026 659 discloses a window assembly comprising: 
a frame (not numbered, but shown in figure 1) extending about a perimeter of a window opening (not numbered, but shown in figure 3) in the frame, the frame including a top member (labeled below) spanning laterally across a width of the frame above the window opening, a bottom member (labeled below) spanning laterally across a width of the frame below the window opening, and a pair of side members (labeled below) spanning a height of the frame between the top member and the bottom member of the frame at laterally opposing sides of the window opening respectively; 
a sash (not numbered, but shown in figure 1) including a top member (labeled below) spanning laterally across a top side of the sash, a bottom member (labeled below) spanning laterally across a bottom side of the sash, and a pair of side members 
a top pivot (b) pivotally coupling the side members of the sash to the side members of the frame adjacent top side of the window opening for pivotal movement about a laterally oriented pivot axis such that the sash member is movable relative to the frame between a closed position (fig. 2) spanning across the window opening and an open position (fig. 3) in which the bottom member of the sash is pivoted upwardly and away from the frame relative to the closed position such that the window opening is at least partially unobstructed by the sash; 
at least one linkage arm (g) including a first pivot (labeled below) at a first end of the linkage arm which is operatively connected for relative pivotal movement to one of the side members of the sash at an intermediate location between the top member and the bottom member of the sash and a second pivot (labeled below) at a second end of the linkage arm which is operatively connected for relative pivotal movement to one of the side members of the frame at an intermediate location between the top member and the bottom member of the frame; 
one of the top pivot, the first pivot or the second pivot comprising a sliding pivot that is operatively connected to the respective side member upon which the pivot is supported so as to be longitudinally slidable relative the side member in a longitudinal direction of the side member; and 
a biasing member (e) operatively connected to the sliding pivot so as to bias the sliding pivot longitudinally inwards along the respective side member towards another 
wherein one of the top pivot or the second pivot (labeled below) comprises the sliding pivot, and the biasing member (e) exerts a biasing force acting on the sash in the open position to retain the sash in the open position (claim 2);
wherein the sliding pivot is supported on a sliding member (f) which is received within a hollow channel (labeled below) within the respective side member of the frame, the sliding member mating with the hollow channel so as to be linearly slidable along the channel (claim 3);
wherein the second pivot (labeled below) of said at least one linkage arm is the sliding pivot and wherein the biasing member biases the second pivot upwardly towards the top pivot (b) in the open position of the sash (claim 4);
wherein the biasing member is supported within a hollow channel (labeled below) within the side member of the frame (claim 7);
wherein the biasing member is supported below the second pivot such that the biasing force pushes upwardly on the second pivot above the biasing member (claim 9);
wherein the first pivot is fixed in longitudinal position along the side member of the sash (claim 14);
comprising a hopper window in which the bottom end of the sash is pivoted inwardly from the closed position to the open position (claim 18).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 1 026 659 as applied to claims 1-4, 7, 9, 14 and 18 above, and further in view of GB 2 295 634.  GB 2 295 634 discloses a lower stop member 82 supported on a side member of a frame (not numbered, but shown in figure 3) below the second pivot 50 which is arranged to be engaged by the second pivot 50 to prevent further downward sliding movement of the second pivot 50 along the side member as the sash is displaced towards the closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide DE 1 026 659, with a stop, as taught by GB 2 295 634, to control one of the end positions of the sash so that the sash does not over rotate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 1 026 659 as applied to claims 1-4, 7, 9, 14 and 18 above, and further in view of Sprague (US 5363898).  Sprague discloses a biasing member 62 is supported above a second pivot such that the biasing force pulls upwardly on the second pivot below the biasing member 62.
.

    PNG
    media_image1.png
    1709
    1081
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634